NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TIME AND DATE 3:00 P.M., Central Daylight Time, Friday, May 23, 2008 PLACE Old Republic Building 22nd Floor Conference Center 307 N. Michigan Avenue Chicago, Illinois 60601 ITEMS OF BUSINESS ·To elect five members of the Class 3 Board of Directors,each for a term ofthree years. ·To ratify the selection of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for 2008. ·To transact such other business as may properly come before the Meeting and any adjournment or postponement thereof. RECORD DATE You can vote if you are a shareholder of record on March 20, 2008. ANNUAL REPORT TO SHAREHOLDERS Our annual report to shareholders for the year 2007 is printed together with this proxy statement. The Company’s Forms 10-K and 10-Q may be also accessed through our Website at www.oldrepublic.com or by writing to Investors Relations at the above Company address. PROXY VOTING It is important that your shares be represented and voted at the Meeting. You can vote your shares by completing and returning your proxy card or by voting on the Internet or by telephone. April 1, 2008 By Order of the Board of Directors Spencer LeRoy III SeniorVice President, General Counsel and Secretary Page No. Table of Contents 1 General Information 1 Voting Procedures 1 Shareholder Proposals for the 2009 Annual Meeting 1 Other Matters for the Shareholder Meeting 1 Electronic Delivery of Proxy Material 2 Expenses of Solicitation 2 Principal Holders of Securities 3 Compliance with Section 16(a) of the Securities Exchange Act of 1934 3 Item 1: Election of Directors 4 Continuing Directors 4 Board of Directors’ Recommendation 4 Corporate Governance Overview 4 Procedures for the Approval of Related Person Transactions 5 Board of Directors’ Responsibilities and Independence 5 Board and Committee Membership 6 Committees of the Board 6 Executive Committee 6 Audit Committee 6 Nominating Committee 7 Compensation Committee 7 Item 2: Ratification of the Selectionof an Independent Registered Public Accounting Firm 8 Board of Directors Recommendation 8 Audit Committee Report 9 Compensation Committee Interlocks and Insider Participation 9 Compensation Committee Report 9 Directors’ Compensation 10 Compensation Discussion and Analysis 10 Compensation Philosophy and Objectives 10 Executive Behavior Considered when Making Compensation Decisions 10 Elements of Compensation and the Factors and Rationale in DeterminingCompensation Amounts 10 Annual Salary 11 Incentive Awards 11 Stock Options 12 Other Benefits 12 Change of Control, Severance or Retirement 12 Financial Restatement 12 Tax Deductibility of Compensation 12 Compensation Consultant 12 Stock Ownership Guidelines 13 March 2008 Compensation Committee Annual Meeting 14-15 Summary Compensation Table 15 Stock Options 15 Grants of Plan Based Awards 16 Exercise of Stock Options 16 Equity Compensation Plan Information 17 Outstanding Equity Awards at Fiscal Year End 18 Performance Recognition Plans 19 Nonqualified Deferred Compensation 19 Pension Plans 19 Pension Benefits 20 Employee Savings and Stock Ownership Plan 20 Republic Mortgage Insurance Company (“RMIC”) Profit Sharing Plan 20 Great West Casualty Company (“GWC”) Profit Sharing Plan (ii) Proxy Statement OLD REPUBLIC INTERNATIONAL CORPORATION ANNUAL MEETING OF SHAREHOLDERS May 23, 2008 GENERAL INFORMATION This proxy statement is being furnished to the shareholders of Old Republic International Corporation, a Delaware corporation (the "Company",“Old Republic” or “ORI”), 307 North Michigan Avenue, Chicago, Illinois 60601, in connection with the solicitation of proxies by its Board of Directors for use at the annual meeting of shareholders to be held on May 23, 2008 and any adjournments thereof. The approximate date on which this proxy statement and the accompanying proxy are first being sent to the shareholders is April 1, 2008. The proxy may be revoked at any time before it is voted by written notification addressed to the persons named therein as proxies, and mailed or delivered to the Company at the above address.
